Direct Phone (503) 221- 2207 Direct Facsimile November 5, 2010 (800) 601- 9239 E-Mail aognall@robertskaplan.com VIA EDGAR CORRESPONDENCE AND E-MAIL ( mccordl@sec.gov ) U.S. Securities and Exchange Commission Division of Corporation Finance Attention: Lindsay B. McCord Washington, D.C. 20549-5546 Re: Washington Banking Company CIK#: 0001058690 Assistant Director Office: Financial Services File #: 000-24503 Dear Ms. McCord: We represent Washington Banking Company and on behalf of our client we respectfully request an extension to the time period to respond to the SEC Comment Letter dated October 22, 2010. As we discussed on the phone and via e-mail, we respectfully request an extension to November 19, 2010. If you have any questions or need further information, please do not hesitate to contact me at 503-221-2207 or the Registrants Chief Financial Officer, Rick Shields at 360-240-5160. We greatly appreciate your attention to this matter. Sincerely, Andrew H. Ognall cc: Rick Shields, Washington Banking Company Executive Vice President and Chief Financial Officer econd Avenue, Suite 1800, Portland, OR 97204|PHONE 503.221.0607 | FAX 503.221.1510 | WEB: robertskaplan.com
